Citation Nr: 0712346	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating actions of the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2002, service connection was denied for 
hypertension.  At the time of that decision, no service 
medical records were available for review.  Although informed 
of that decision, the veteran did not timely appeal that 
decision.  A rating action in September 2002 denied a claim 
of entitlement to service connection for hypertension 
indicating that no new and material evidence had been 
received to reopen that claim.  A December 2003 review by a 
Decision Review officer was undertaken, and the claim for 
service connection for hypertension was denied on a de novo 
basis, without regard to the September 2002 denial based on a 
lack of new and material evidence.  The veteran was never 
provided with the law and regulations regarding new and 
material evidence via a statement of the case.  However, in 
October 2004, service medical records for the veteran's 
periods of reserve duty were received.  These records 
constitute new and material evidence.  The RO performed a de 
novo review of these records and continued to deny the claim 
on the merits.  Because of the irregularities in the RO's 
determinations (de novo review vs. new and material 
evidence), the failure of the RO to properly inform the 
veteran of the law and regulations addressing new and 
material evidence, and because of the recent receipt of the 
service medical records, the Board will review the claim on a 
de novo basis.

A March 2003 RO decision denied service connection for 
congestive heart failure.  


FINDINGS OF FACT

1.  Hypertension did not manifest during active duty service 
or for many years thereafter; and has not been shown to be 
related to military service by competent medical evidence.

2.  Congestive heart failure did not manifest during active 
duty service or for many years thereafter; and has not been 
shown to be related to military service by competent medical 
evidence.

3.  The veteran is not service-connected for hypertension; 
there is no other service-connected disability to which his 
congestive heart failure may be attributed.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Congestive heart failure was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been incurred therein; and a claim of service connection 
for congestive heart failure on a secondary basis lacks legal 
merit.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2002 and January 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Service medical records for the veteran's period of active 
duty military service are unavailable.  However, the 
evidentiary record reflects that the RO made repeated efforts 
to obtain copies of these records.  Specifically, the RO 
requested records from the veteran's former unit commander in 
March 1999.  A response from the unit commander indicated the 
veteran's records were unavailable and suggested an alternate 
source.  In April 1999 correspondence the RO contacted the 
identified Army commander and inquired of the veteran's 
records.  No response was received.  Several requests were 
made of the National Personnel Records Center (NPRC), 
including a final search in July 2001; however the records 
were not located.  The veteran was informed of the RO's 
inability to locate his service medical records in 
correspondence dated in July 2001.  The Board acknowledges 
that, absent service medical records, there is a heightened 
duty by the Board to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule under 
these circumstances, see O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992)

The service medical records for the veteran period of service 
in the Army reserves have been located and associated with 
the claims file.  The Board is satisfied that VA has assisted 
the veteran in the development of his claim in accordance 
with applicable laws and regulations.  Accordingly, the Board 
will address the merits of this claim.

Factual Background

Service medical records for the veteran's period of active 
duty military service are unavailable.  The evidentiary 
record reflects that repeated efforts by the RO to obtain 
copies of these records were to no avail.  The veteran 
submitted a December 1973 consultation report which shows 
treatment for eye pain and appears to also note "border 
hypertension."  The diagnosis was left eye pain of unknown 
etiology.  

The veteran served in the Army reserves from August 1976 to 
November 1998.  These service medical records contain the 
veteran's initial physical examination for entrance into the 
Army Reserves, in July 1977.  The veteran denied having high 
blood pressure at that time.  The physical evaluation was 
normal and his blood pressure was recorded at 138/76.  On a 
January 1982 Report of Medical History form, the veteran then 
indicated that he had high blood pressure, but was not on 
medication.  A May 1987 note, written on a prescription pad 
and inserted into the service records, reveals that the 
veteran was then taking blood pressure medication.  A 
cardiovascular risk screening in October 1993 reflected a 
normal electrocardiogram; and that the veteran's collective 
risk factors did not exceed primary cardiovascular screening 
limits.  His blood pressure was recorded as 134/86.  A 
private clinical record from S. B., M.D., dated in April 
1997, notes the veteran had a "history of hypertension."  A 
May 1997 service medical record noted treatment for an ear 
ache, and blood pressure was recorded as 130/98.

Post-service medical treatment records reveal that the 
veteran experienced congestive heart failure in February 
2000, shortly following hospital admission for a motor 
vehicle accident.  The post-service records also generally 
reflect a history of hypertension, as well as current 
treatment for hypertension and other heart disorders, but do 
not indicate the date of onset of a hypertensive heart 
disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 8 Vet. App. 374 (1995). 
Hypertension and Congestive Heart Failure

The veteran contends he developed hypertension during active 
duty and is thus entitled to service connection.  He also 
contends that such hypertension caused his congestive heart 
failure and as such he is entitled to service connection for 
congestive heart failure on a secondary basis.  The Board has 
considered the veteran's contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

In this matter, there is no competent evidence that the 
veteran had a chronic disability manifested by hypertension 
during service or within a year following service.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm (see 38 C.F.R. § 4.104, note 
following Diagnostic Code 7101 (2006).  There is also no 
evidence to show that congestive heart failure occurred 
during active duty, or within one year of separation.

The first competent evidence showing treatment for 
hypertension is not until many years following discharge from 
active duty service.  While the veteran currently receives 
treatment for hypertension, there is no competent evidence of 
record linking the current hypertension to the veteran's 
active duty military service.  In addition, the record 
clearly establishes (and the veteran has not averred 
otherwise) that congestive heart failure first occurred in 
February 2000, some 24 years after separation from active 
duty.

The veteran has proffered a December 1973 clinical record to 
show that he indeed had hypertension during active service.  
However, the Board notes that this record only indicates 
border hypertension.  Notably, the July 1977 entrance 
physical examination for reserve service reveals no clinical 
diagnosis of hypertension and his blood pressure was 138/76.  
The veteran also specifically denied having high blood 
pressure on his July 1977 Report of Medical History form.  In 
addition, the service records include an undated Disposition 
Form, upon which the veteran specifically indicated that his 
last physical examination had been in January 1975, and that 
since then he had not been told he had high blood pressure.  
A Report of Medical History form dated in January 1982 
reflects the veteran's initial report of high blood pressure, 
although the physical examination was normal.  Blood pressure 
was normal at 120/80.  

The veteran separated from active duty in July 1976 and there 
is no evidence of a clinical diagnosis or medical treatment 
for hypertension within one year of this date.  Private 
hospital clinical records show the veteran's congestive heart 
failure occurred in February 2000, several years after 
military service.  The additional post-service medical 
records which reflect treatment for congestive heart failure 
and other heart diseases do not indicate any etiological link 
to the veteran's period of active service.  

The veteran has not proffered any medical opinions or medical 
evidence to show that he had in fact been diagnosed with, or 
had received treatment for hypertension during active duty 
military service, or within one year of his discharge.  He 
also has not proffered evidence to show that his congestive 
heart failure has been etiologically linked to a service-
connected disorder.  Accordingly, the criteria for service 
connection for hypertension and congestive heart failure are 
not met.

The Board notes in closing, that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not have these 
disabilities during active duty service; and does not reflect 
competent evidence showing a nexus between service and 
hypertension, or hypertension and congestive heart failure, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hypertension 
have not been met.  Also, because the veteran has not been 
granted service connection for hypertension there is no legal 
basis of entitlement to secondary service connection for 
congestive heart failure allegedly caused by such 
hypertension.  See 38 C.F.R. § 3.310 (2006).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for congestive heart failure, claimed as 
secondary to hypertension, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


